Citation Nr: 1627021	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left wrist fracture.

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the left ankle.

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia.

5.  Entitlement to an initial compensable evaluation for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1992 and from November 1994 to June 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for left ankle, low back, left wrist, and bilateral knee disabilities, and assigned a noncompensable rating for each disability.  In June 2012, the RO assigned a 10 percent rating for the left ankle, low back, left wrist, and left knee disabilities, effective July 2010.

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in July 2015, but failed to report for it.  His request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for his left ankle, low back, left wrist, and bilateral ankle disabilities.  The record reflects that the most recent VA examination to evaluate these disabilities was in April 2012, more than four years ago.  He has requested a current examination.  He argues, in effect, that his disabilities have increased in severity since the April 2012 examination.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his left ankle, low back, left wrist, and bilateral knee disabilities since 2010, and to submit authorizations for VA to obtain records of any such private provider.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of his left ankle, low back, left wrist, and bilateral knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND must explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




